Because the Court lacks a quorum, 28 U.S.C. Section 1, and since a majority of the qualified Justices are of the opinion that the case cannot be heard and determined at the next Term of the Court, the judgment of the United States Court of Appeals for the Federal Circuit is affirmed under 28 U.S.C. Section 2109, which provides that under these circumstances the Court shall enter its order affirming the judgment of the court from which the case was brought for review with the same effect as upon affirmance by an equally divided Court.
Justice STEVENS, Justice O’CONNOR, Justice GINSBURG, and Justice BREYER took no part in the consideration or decision of this petition.